Citation Nr: 1647959	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that implemented the Board's January 2011 grant of entitlement to service connection for right knee patellofemoral pain syndrome and assigned an initial, noncompensable disability rating effective August 1, 2006, the day following the Veteran's separation from active service.

The Veteran testified at a video-conference hearing in September 2013 before the undersigned; a transcript of this hearing is of record.

This case was previously before the Board in March 2014, at which time it was remanded for further development, including specifically for the provision of a current VA orthopedic examination and to obtain outstanding VA and private treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Upon completion of the additional requested development, the RO, in March 2016, granted an increased initial 10 percent rating for the Veteran's service-connected right knee disability, effective for the entire appellate period.  See March 2016 Rating Decision.  However, in a simultaneously issued supplemental statement of the case (SSOC), the RO continued to deny an initial right knee rating in excess of 10 percent.


The claim has thus returned to the Board, and the increased initial rating issue is characterized as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

During the Veteran's January 2015 VA orthopedic examination, the examiner noted the Veteran's report that "he quit working due[, in part] to his . . . right knee [disability]."  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has therefore been added as an additional subject for current appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.  The Virtual VA system also contains additional records pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disorder has been manifested throughout the period on appeal by slight recurrent lateral instability as well as pain and limited range of motion with symptoms and flare -ups including burning, swelling, stiffness, weakness, decreased speed of joint motion, clicking, and popping; there is no competent evidence of ankylosis, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for a right knee disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5260-5261 (2016).

2.  For the entire appellate period, the criteria are met for a separate evaluation of 10 percent, but no higher, for disability of the right knee based on slight recurrent lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of the initial rating assigned the Veteran's service-connected right knee disorder stems from the grant of service connection for this disability, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  He additionally has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.


Concerning the duty to assist, the Veteran's VA treatment records, service treatment records, VA examination reports, and lay statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Additionally, pursuant to the Board's remand, the RO obtained and associated with the claims file all available records of recent VA treatment for his disabilities.  Further, a November 2014 letter, sent pursuant to the Board's March 2014 remand, requested the Veteran to provide more information and authorization to obtain additional records of private orthopedic treatment and physical therapy, but the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature and severity of the Veteran's right knee disability and associated functional impairment throughout the entire appellate period, and there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.

The Veteran was also provided VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in March 2007, May 2010, December 2011, and January 2015.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327.  Furthermore, there is no evidence indicating that there has been a material change in the severity of the disabilities under review since last examined.  Rather, since the most recent January  2015 VA orthopedic examination, the Veteran has not alleged a significant worsening of his right knee disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  And neither he nor his representative has challenged the adequacy of the January 2015 examination.  Thus, the January 2015 examination report is adequate for rating purposes and no prejudice exists.  Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the January 2015 VA orthopedic examination.  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased initial rating claim for his right knee disability.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  


A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran is in receipt of an initial 10 percent rating, effective August 1, 2006, for his right knee disability, under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5024 for painful limited motion.  See 38 C.F.R. § 4.27 (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Diagnostic Code 5024 provides ratings for tenosynovitis.  38 C.F.R. § 4.71a (2016).  The rating criteria specify that the diseases listed under this Code will be rated on limitation of motion of affected parts.  38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Diagnostic Code 5260 provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.  Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Other Diagnostic Codes relevant to knee disabilities include 5256, 5257, 5258, 5259, 5262, and 5263.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a 

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id. 

Diagnostic Code 5262 provides for assignment of a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is available for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is assigned when there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.

Finally, Diagnostic Code 5263 provides for assignment of a 10 percent rating for genu recurvatum with weakness and instability in weight bearing objectively demonstrated.  Id.


The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Turning to the evidence of record, on VA examination in March 2007, the examining VA physician VA examiner noted that the Veteran experienced right knee pain and "loss of lateral support" for which he was provided a knee brace.  Additionally, the Veteran reported that "the knee has been swollen, red, or hot."  Right knee flexion was limited to 118 degrees by pain.  There was also "20% loss of strength in flexing and extending the right knee, and this was accentuated by repetitive motion."  See March 2007 VA General Medical Compensation and Pension Examination Report.  The VA physician diagnosed right knee patellofemoral syndrome.  See id.

Subsequently, on VA examination in May 2010, the Veteran reported progressively worsening right knee symptoms including pain, stiffness, and decreased speed of joint motion.  He denied instability, giving way, incoordination, and other symptoms, including dislocation or subluxation, effusions, inflammation, or impaired motion.  Physical examination revealed full flexion and extension of the right knee, including on repetitive motion testing, without evidence of painful motion at any point.  The examiner noted that the Veteran experienced "clicks or snaps" of the right knee joint; however, there was no crepitation, no grinding, no instability, and no evidence of other knee abnormalities.  See May 2010 VA Joints Compensation and Pension Examination Report.

At the December 2011 VA knee examination, the Veteran reported intermittent flare ups of right knee pain.  On examination, the Veteran exhibited full flexion and extension of the right knee, without evidence of painful motion.  There was no additional limitation of motion, additional functional loss, or increased symptomatology following repetitive motion testing.  There was no objective evidence of pain on palpitation; muscle strength testing was normal; joint stability testing was normal; and there was no evidence of recurrent subluxation or patellar dislocation.  The Veteran reported occasional use of a brace during times of significantly increased symptomatology.  See December 2011 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  

On VA examination in January 2015, the Veteran reported flare ups of right knee symptomatology, including "increased burning [pain] that occurs monthly" during which time he must "cease activities" and "take pain medication."  He additionally stated that he quit working, in part as the result of his right knee symptoms.  On examination, the Veteran's right knee flexion was limited to 135 degrees, without evidence of painful motion, pain on repetitive movement, or pain in weight-bearing and nonweight-bearing.  His extension was normal, without any evidence of pain.  Additionally, there was no evidence of additional limitation of flexion or extension following repetitive motion.  The Veteran did report tenderness to palpitation of the right knee.  Muscle strength testing was normal; joint stability testing was normal, without evidence of recurrent subluxation or patellar dislocation; and there was no objective evidence of crepitus.  See January 2015 VA Knee and Lower Leg Conditions DBQ.

Additionally, in statements and testimony adduced throughout the pendency of the appeal, the Veteran reported experiencing symptoms and functional impairment including chronic right knee pain; burning; locking and giving way; inability to stand or walk for extended periods of time; and difficulty navigating uneven terrain.  See, e.g., September 2013 Board Hearing Transcript.  See also Layno v. Brown, 6 Vet. App. 465 (1994) (The Veteran is competent to report observable symptomatology.).  VA treatment records confirm the Veteran's repeated reports of chronic pain, functional impairment, popping, giving way, and lateral instability.  See, e.g., December 2015 VA Treatment Note (reflecting the Veteran's consistent reports of chronic right knee symptoms, including pain); September 2015 VA Nursing Outpatient Note (reflecting the Veteran's complaints of "constant burning pain in right knee"); September 2015 Orthopedic Surgery Consultation Report (noting symptoms including "anterior knee pain" and "occasionally some mechanical signs of mechanical symptoms"); September 2012 VA Physical Medicine Rehabilitation Note (reflecting the Veteran's complaints of "episodic [right] knee pain" with "reported flare-up[s] of pain" including "constant burning pain rating 6/10"; reporting "occasional popping of knee and occasional partial giving way"; but "den[ying] any locking"); May 2010 VA Physical Medicine Rehabilitation Note (reflecting the Veteran's knee complaints); September 2009 VA Physical Medicine Rehabilitation Note (noting that the Veteran experienced "sharp pain along lateral joint line of right knee" but stating that his report was "otherwise negative" for any additional symptoms); August 2009 VA Orthopedics Consultation Report (noting the Veteran's reports of "pain near his patella on the medial and lateral sides" and occasional lateral instability); May 2009 VA Physical Medicine Rehabilitation Note (reflecting the Veteran's reports of right knee pain with "no clicking or catching of knee" but frequent popping); January 2009 VA Primary Care Note (reporting chronic knee pain with occasional flare-ups).  See also White v. Illinois, 502 U.S. 346, 356 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Additionally, his VA treatment records reflect the issuance of a "hinged right knee brace."  See May 2009 VA Orthopedics Note.  VA treatment records also reflect that the Veteran has undergone periodic steroid injections to treat his right knee symptoms.  See, e.g., December 2009 VA Physical Medicine Rehabilitation Note (noting the Veteran's receipt of a steroid injection in his right knee); September 2009 VA Physical Medicine Rehabilitation Note (reflecting the Veteran's receipt of a steroid injection in his right knee).  

Based on the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, when considering the noted flare-ups and functional limitations, the chronic pain and burning, swelling, limited and painful extension, stiffness, weakness, decreased speed of joint motion, clicking, and popping, and the intra-articular steroidal injections required, the Veteran's right knee patellofemoral syndrome more closely approximates the criteria for a 20 percent rating under DC 5260, but no higher.  See 38 C.F.R. § 4.71a, DCs 5024, 5260, 5261.  See also Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206 -07; 38 C.F.R. §§ 4.40, 4.45.  In this regard, the Board notes that none of the available range of motion measurements meets the criteria for this higher 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  See also March 2007 VA General Medical Compensation and Pension Examination Report; May 2010 VA Joints Compensation and Pension Examination Report; December 2011 VA Knee and Lower Leg Conditions DBQ; January 2015 VA Knee and Lower Leg Conditions DBQ.  In fact, the range of motion measurements (at worst, full extension to 0 degrees and flexion limited to 118 degrees) do not even meet the criteria for the assignment of a 0 percent rating under DC 5260 or DC 5261.  The Veteran's knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements, as discussed.  Additionally, VA records throughout the pendency of the appeal reflect that he required intra-articular steroidal injections to temporarily alleviate his symptoms and aid in ambulating.  See, e.g., September and December 2009 VA Physical Medicine Rehabilitation Notes.  Importantly, the Veteran's knee disability has also been noted to be productive of swelling, stiffness, weakness, decreased speed of joint motion, clicking, and popping.  

Accordingly, given the Veteran's overall disability picture, and taking into account his functional limitations, including during flare-ups, the Board concludes that an increased initial 20 percent rating, but no higher, is warranted for the Veteran's right knee condition under DC 5260 for the entire appellate period.  See 38 C.F.R. § 4.71a; Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45.  See also Fenderson, 12 Vet. App. at 126.  

A higher 30 percent rating under DCs 5260 and/or 5261 is unwarranted because, as noted, he has not demonstrated right knee flexion limited to 15 degrees or less, or extension limited to 20 degrees or more.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  

Furthermore, there is no evidence suggesting that the Veteran has had ankylosis of the knee, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.


Nevertheless, although the Board is mindful that there was no right knee instability or laxity noted in the VA knee examinations of record, the Board nevertheless finds the Veteran is competent to report observable right knee symptomatology of intermittent lateral instability, including locking and giving way, which required the use of a knee brace. See Layno, 6 Vet. App. at 470.  Moreover, VA treatment records clearly document his intermittent use of a hinged knee brace, thereby lending credence to his competent assertions.  See, e.g., December 2011 VA Knee and Lower Leg Conditions DBQ; May 2009 VA Orthopedics Note.  See, too, Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence);  Baldwin v. West, 13 Vet. App. 1 (1999).

Accordingly, in light of the Veteran's competent and credible assertions of experiencing intermittent right knee instability, and resolving all doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for slight instability of the right knee is warranted under DC 5257 for the entire appellate period.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 10 percent rating for "slight" recurrent subluxation or lateral instability); see also Fenderson, 12 Vet. App. at 126.  

Given that the Veteran's right knee instability has not resulted in positive objective joint stability testing, the Board cannot conclude the Veteran's right knee disability has resulted in either moderate or severe instability.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 30 percent rating for "severe" recurrent subluxation or lateral instability, and a 20 percent rating for "moderate" recurrent subluxation or lateral instability).  Accordingly, a rating in excess of 10 percent for the Veteran's right knee instability is not warranted at any point during the appeal period.

III.  Extraschedular Consideration

The evaluation of the Veteran's right knee disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's right knee disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his right knee disability is manifested by symptomatology including  chronic pain and burning; painful, limited motion; swelling; limited and painful extension; stiffness; weakness; decreased speed of joint motion; clicking and popping; and slight recurrent lateral instability with locking and giving way.  The Veteran has stated that his reported symptoms make it difficult for him to stand, sit, and/or ambulate for long periods of time, interfere with his ability to kneel and rise from a kneeling position, cause his knee to lock up and give way, and make it difficult for him to engage in physical activities.  See, e.g., September 2013 Board Hearing Testimony.  

These reported symptoms are contemplated by-and indeed directly addressed by-sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5257 and 5260, which provide for compensation for instability and limited motion.  See 38 C.F.R. § 4.71a.  Moreover, although not every specific symptom or manifestation pertaining to the Veteran's right knee disorder may be mentioned, sections 4.40, 4.45, and 4.59 of the regulations, and DC's 5257 and 5260 effectively contemplate all disabling effects from a knee disorder characterized by instability, chronic pain and burning, and weakened movement and excess fatigability.  In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment.  In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects, absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

Furthermore, as with symptoms and manifestations, the lack of specific examples or reference to how the knee disorder may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  The adequacy of the rating criteria in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10; see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that, in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  

Accordingly, the fact that the Veteran has reported experiencing difficulty standing, sitting, and/or ambulating for long periods of time, interference with his ability to kneel and rise from a kneeling position, difficulty balancing, and impairment in his ability to engage in certain physical activities, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of the knee disorder, such as instability, pain, stiffness, and weakness, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10. 

If the Veteran's right knee manifestations were such that they caused additional disability not contemplated by sections 4.40, 4.45, and 4.59 of the regulations, as well as by DC's 5257 and 5260, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's right knee disability has not caused disability beyond or distinct from what is contemplated by the rating criteria, and the Board has already explained both why the manifestations of the right knee disorder may already be specifically contemplated by the regulations even though not specifically mentioned therein, and why such manifestations do not render the application of the diagnostic code impractical, since the relevant DCs are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114.  

With respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the functional effects reported by the Veteran show difficulties consistent with a knee disability.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical.  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's right knee disability not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's right knee disability for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, 27 Vet. App. at 495.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id. 

Here, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his right knee disability so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Further, the evidence does not show that the collective impact of his service-connected disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2016) based on their individual evaluations.  See Yancy, 27 Vet. App. at 495.  The Veteran's other service-connected disabilities have not been shown to impact his right knee disability in such a way as to produce symptoms or severity not captured by the schedular rating assigned, or the combined evaluation under § 4.25.  Accordingly, the first Thun element is not satisfied, and thus referral for extraschedular consideration of the collective impact of the Veteran's service-connected disabilities is also unwarranted.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating of 20 percent, but no higher, for the right knee patellofemoral pain syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate rating of 10 percent, but no higher, for slight right knee instability is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to a TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In this regard, as noted in the introduction above, the Veteran's statements concerning the preclusive effects of his right knee disability on his ability to obtain and maintain employment raised the issue of entitlement to a TDIU.  See January 2015 VA Knee and Lower Leg Conditions DBQ.  See also Rice, 22 Vet. App. 447.  
In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone private treatment for some of his service-connected disabilities.  Any recent outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding a an increased initial 20 percent rating for the Veteran's service-connected right knee patellofemoral pain syndrome and granting a separate 10 percent rating for slight recurrent lateral instability of the right knee.

2.  Provide the Veteran a TDIU application form for completion (VA Form 21-8940), and notify him about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information or evidence that he is expected to provide; and (3) the information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims folder. 


3.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  Obtain all outstanding records of VA treatment and associate them with the electronic claims file.

5.  Thereafter, determine whether any other development is warranted in this case, including whether any additional medical evaluation of the Veteran is required.  In particular, the RO should determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.


In conjunction with the examination, the claims file must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., major depression and insomnia with anxiety; thoracolumbar spine strain; right knee patellofemoral pain syndrome; right knee lateral instability; and tinnitus) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

7.  Finally, after completing the above actions and any other development that may be warranted, adjudicate the issue of entitlement to TDIU based on the additional evidence of record.  If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


